Citation Nr: 1533384	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  05-38 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from June 1963 to May 1966.  He had service in the Republic of Vietnam.

This case has been before the Board of Veterans' Appeals (Board) on multiple occasions, the last time in March 2015.  It was remanded so that the Agency of Original Jurisdiction (AOJ) could request all records of the Veteran's records reflecting his treatment for hypertension by VA and non-VA health care providers.  In addition, the AOJ was to schedule the Veteran for VA examinations to determine whether it was at least as likely as not (at least a 50/50 chance) that the Veteran's hypertension was due to any of his service-connected disabilities or any combination of his service-connected disabilities, (PTSD, diabetes mellitus, asthma, peripheral neuropathy of the upper and lower extremities, and erectile dysfunction).  or had been aggravated by his service connected diabetes mellitus or posttraumatic stress disorder (PTSD).

Following the requested development, the VA Appeals Management Center in Washington, D.C. confirmed and continued the denial of entitlement to service connection for hypertension.  Thereafter, the case was returned to the Board for further appellate action.

In April 2010, during the course of the appeal, the Veteran had a hearing before the Acting Veterans Law Judge whose signature appears at the end of this decision.  


FINDINGS OF FACT

1.  Hypertension was first manifested years after service, and the preponderance of the evidence is against a finding that it is directly related to service.  

2.  The preponderance of the evidence is against a finding that the Veteran's hypertension is proximately due to or has been aggravated by a disability for which service connection has already been established.  
CONCLUSIONS OF LAW

1.  Hypertension is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).  

2.  The criteria for secondary service connection for hypertension have not been met.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2014)/


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to notify him of the information and evidence necessary to substantiate his claim and to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In October 2004, the VA received the Veteran's application for service connection for hypertension.  Following the receipt of that application, the VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  The VA informed him of the criteria for service connection and for rating service-connected disabilities and assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, the VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires the VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to the VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  In this case, the VA obtained or ensured the presence of the Veteran's service treatment and personnel records, records reflecting his VA treatment from September 2004 through April 2013, and the transcript of his April 2010 hearing.  

In February 2005, October 2007, July 2008, November 2010, February and April 2012, April, May, and August 2013; April 2014; and March 2015, the VA examined the Veteran and/or reviewed his file to determine the nature and etiology of his hypertension.  Not only did the VA examiners review the Veteran's medical history, they documented his current medical condition, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations and record reviews were adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In developing the record, VA made extensive efforts to obtain copies of the Veteran's claimed medical treatment from January 1994 to September 2004 at the VA Medical Center (MC)in Dallas, Texas.  However, those efforts met with negative results; and in June 2008, the RO made a formal finding that those records were not available.  There is no reason to believe that further efforts to obtain such evidence would be any more productive.  In a VA outpatient record, dated on September 28, 2004, it was noted that the Veteran was being seen to establish treatment at the Dallas VAMC.  Such notation suggests that the Veteran was being seen for the first time at the Dallas VAMC.  Given the foregoing discussion, further development to obtain the Veteran's Dallas VAMC records, dated from January 1994 to September 2004, would unnecessarily impose additional burdens upon the Board with no reasonable possibility of any benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, such development is not warranted.

Finally, the Board notes that the April 2010 hearing before the undersigned Acting Veterans Law Judge shows that the conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2).  Therefore, there was no prejudice to the Veteran's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).  Indeed, the VA has conducted extensive development of the record, due, in part, to the Veteran's testimony rendered at that hearing.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A. "), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R. ") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir. ") and the Court of Appeals for Veterans Claims as noted by citations to "Vet. App. ")

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d), see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999), Gilbert v. Derwinski, 1 Vet.App. 49, 56, 57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

For certain disabilities, such as hypertension, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

For VA rating purposes, "hypertension" means that the diastolic blood pressure is predominately 90 mm. or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2004).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In addition to the foregoing, the applicable law and regulations do permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) A layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) The layperson is reporting a contemporaneous medical diagnosis, or;


(3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

During his April 2010 hearing, the Veteran contended that his hypertension had started several months after his return from Vietnam and that it was due, in part, to his exposure to Agent Orange.  In the alternative, he argued that his hypertension was secondary to his service-connected disabilities, primarily diabetes and/or PTSD.  Therefore, he maintained that service connection for hypertension was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  

The Veteran is competent to give testimony about what he experienced during and since his retirement from the service.  For example, he is competent to report when he was first treated for hypertension.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to diagnose his symptoms or determine the onset of his hypertension.  The resolution of such questions involves medical issues.  Thus, the question of etiology in this case may not be competently addressed by lay evidence.  See Davidson, 581 F.3d at 1316.  Further, the Veteran has not reported having a diagnosis in service, nor is there evidence of his symptoms supporting a later diagnosis of an inservice disorder.  Not only is chronic, identifiable hypertension uncorroborated by the evidence in the service; it is contradicted by more contemporaneous, probative, and accurate evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (Contemporaneous evidence has greater probative weight than a history reported by the Veteran.).  Indeed, his lay assertions have been investigated by competent medical examination and found not supportable.  Jandreau, 492 F.3d at 1376-77  .

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. See Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan, supra. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Veteran's service treatment records, the report of his March 1963 service entrance examination, and the report of his May 1966 service separation examination are negative for any complaints or clinical findings of hypertension.  During his service entrance and separation examinations the Veteran denied that he then had, or had ever had high or low blood pressure.  His blood pressure readings were 120/70 and 118/66, respectively.  Thus, he did not demonstrate hypertension in service within the meaning of VA law and regulations.  Such a disorder was not demonstrated until at least 1979, approximately 13 years after his service.  The Veteran reported that date on his October 2004 claim for service connection.  The clinical records do not show a history of hypertension until the mid-1990's and no treatment for hypertension until 2004.  In any event, the onset of hypertension was many years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.
The normal medical findings at the time of the Veteran's separation from the service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  However, that does not end the inquiry.

The Veteran has set forth multiple theories of the case.  He contends that his hypertension is due to his exposure to Agent Orange in the Republic of Vietnam.  In the alternative, he argues that it is due to or has been aggravated by his service-connected disabilities, particularly diabetes mellitus and PTSD.  

By virtue of his service in the Republic of Vietnam, the Veteran is presumed to have been exposed to Agent Orange  38 C.F.R. § 3.307(a)(6)(iii).  For certain disabilities, service connection may be presumed when the Secretary of the VA determines that they are the result of inservice exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  However, hypertension is not one of those disabilities; and it should be noted that a presumption of service connection for a particular disability based on Agent Orange exposure does not attach, unless specifically so determined by the Secretary of the VA.  See, e.g., 77 Fed. Reg. 47,924-47,925 (August 10, 2012).  In addition, the VA has published notice, in the Federal Register, of diseases determined to be not associated with exposure to herbicide agents.  In 2007, the question of circulatory disorders, to explicitly include hypertension, was addressed.  See 72 FR 32395-32407 (June 12, 2007).  The VA Secretary found that the credible evidence against an association between herbicide exposure and circulatory disorders outweighed the credible evidence for such an association.  Consequently, he determined that a positive association did not exist between hypertension and exposure to Agent Orange.  Id., at 32405.  In 2012, the VA Secretary affirmed that opinion.  77 Fed. Reg. 47,924 (Aug. 10, 2012).

Despite the fact that hypertension is not presumed to be the result of exposure to Agent Orange, the Veteran may establish service connection based on exposure to Agent Orange with proof of direct causation.  38 C.F.R. § 3.303(d); see Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). However, the claims file does not contain any evidence to substantiate such a claim   

In light of the foregoing discussion, the Board finds that the Veteran does not meet the criteria for a grant of service connection for hypertension due to Agent Orange exposure.  Accordingly, service connection is not warranted on that basis.  

With respect the Veteran's claims of secondary service connection, the Board notes that he is service-connected for PTSD, asthma, diabetes, peripheral neuropathy of the upper and lower extremities, and erectile dysfunction.  

Secondary service connection may be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

Multiple VA examiners have consistently stated that the Veteran's hypertension is unrelated to his service-connected disabilities.  For example, following a March 2015 review of the record, a VA examiner concluded that no single condition, and no group of service connected conditions could be defined as etiologically responsible for the Veteran's hypertension.  Citing recent medical literature (UPTODATE, the MEDICAL SOFTWARE PROGRAM), the examiner acknowledged that the pathogenesis of primary hypertension (essential hypertension) was poorly understood but was most likely the result of numerous genetic and environmental factors that have multiple compounding effects on cardiovascular and renal structure and function.  Such factors reportedly included age, obesity, family history, race, a high sodium diet, excess alcohol consumption, diabetes, physical inactivity, personality traits and depression. The examiner noted that PTSD, asthma, peripheral neuropathy, and erectile dysfunction were prominently omitted from the list.  The examiner further noted that the Veteran was obese and that he had been treated for depression.  Moreover, during VA examinations, such as that performed in May 2013, it was noted that the Veteran had a strong familial disposition to hypertension.  Such factors militate against the Veteran's claim that his hypertension is related to his service-connected disorders.  Nevertheless, the Veteran maintains that his hypertension is due to or has been aggravated by his service-connected diabetes and/or PTSD.  

In documents, such as the Veteran's October 2004 claim for service connection (VA Form 21-526), and during multiple VA examinations, such as that dated in July 2008 and November 2010, the Veteran and the VA examiners have reported that the Veteran's hypertension preceded the onset of his diabetes.  Accordingly, hypertension could not be the direct result of diabetes.  In addition, the preponderance of the evidence is against a finding that the Veteran's diabetes has aggravated his hypertension.  Following a February 2012 VA examination, the examiner noted that the Veteran's diabetes was mild and would not likely aggravate his diabetes.  Following an April 2012 examination and review of the record, two different VA examiners concurred that the Veteran's diabetes would not aggravate his hypertension.  In April 2014, the Veteran's claims file was reviewed by another examiner.  The April 2014 examiner established a baseline blood pressure from the Veteran's service treatment records, and noted that since the Veteran's separation from the service, his blood pressure had increased.  However, he found that the increase did not exceed the natural progression of the disease.  Therefore, the examiner found it unlikely that the Veteran's hypertension had been aggravated by any service-connected disorder.  
Similarly, the preponderance of the evidence is against a finding that the Veteran's hypertension is proximately due to or has been aggravated by the Veteran's PTSD.  For example, in May 2013 and March 2015, two different VA examiners agreed that PTSD was not an accepted cause of hypertension.  As noted above, the March 2015 VA examiner supported that conclusion with citation to recent medical literature.  In addition, the Veteran's extensive VA treatment records and the report of the April 2014 VA examination are negative for findings that the Veteran's hypertension was aggravated by PTSD.  As above, the examiner noted that the Veteran's increase in hypertension following service was not beyond the natural progression and, therefore, would not have been aggravated by any service-connected disorder.  

While the examiner noted that the Veteran's depression was a risk factor for hypertension, VA treatment records show that the Veteran has maintained separate diagnoses of PTSD and major depressive disorder, only the former of which is a service-connected disability.  To the extent that any depression symptoms overlap his symptoms of PTSD, the medical opinions of record have shown that the Veteran's PTSD did not cause or aggravate the hypertension with supporting rationale.  

In sum, the preponderance of the evidence shows that the Veteran's hypertension is a separate entity, first manifested years after service and unrelated to service or to a disability for which service connection has already been established.  Therefore, the Veteran does not meet the criteria for service connection on a secondary basis.  

Taken together, the evidence shows that the Veteran's hypertension was not manifested until years after service; was not due to any disease, injury, or incident in service; and was not due to any disorder for which service connection had already been established.  Therefore, the Veteran does not meet the criteria for service connection on a direct, presumptive, or secondary basis.  Accordingly., service connection for hypertension is not warranted, and the appeal is denied.  

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014). 


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


